Title: To Thomas Jefferson from Tench Coxe, 8 December 1791
From: Coxe, Tench
To: Jefferson, Thomas



Decemr. 8th. 1791

Mr. Coxe has the honor to inclose to Mr. Jefferson an abstract from the general imports, intended to exhibit the quantum of manufactured supplies, which each foreign nation has the benefit of selling to the United States. The estimate is formed on a presumption that all the ad valorem articles from Europe and the E. Indies are Manufactures. This is almost universally true, and if it varies in regard to one nation, it will be proportionally variant as to all the rest. The Scale therefore will be correct.
